    Case 17-40284-JMM          Doc 135      Filed 08/05/19 Entered 08/05/19 16:20:51                  Desc Main
                                           Document      Page 1 of 3

John O. Avery, ISB #3407
Ryan Farnsworth, ISB #8885
Jonathon Mark Avery, ISB #9642
Holly Sutherland, ISB #9521
Avery Law
770 S. Woodruff Ave
Idaho Falls, ID 83401
Telephone: (208) 639-9400
Facsimile: (208) 524-3020

Attorney for Debtors

                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF IDAHO


In Re:                                                              )       Case No. 17-40284 -JMM
                                                                    )
                                                                    )
Jacob and Breonna Jolley,                                           )
                                                                    )       Chapter 13
                                                                    )
     Debtors.                                                       )
                                                                    )


                     DEBTORS' MOTION TO REMOVE CHAPTER 13 TRUSTEE

         Come now Debtors Jacob Jolley and Breonna Jolley, by and through counsel of record, Ryan

Farnsworth, Avery Law, and moves this court under 11 U.S.C. § 324 to remove Chapter 13 Trustee

Kathleen McCallister (“Trustee”) as Trustee for cause for the reasons outlined below:

             1. In recent filings, Trustee has accused Debtors of committing tax fraud. Despite demands

                 that she correct her erroneous allegations, she has not withdrawn or corrected those

                 statements.

             2. If Trustee believes those statements to be true, she has an explicit obligation to report

                 such crimes and has failed to comply with the U.S. Trustee Program requirements as

                 described in the Handbook for Chapter 13 Standing Trustees, Effective October 1,

                 20121.
1    https://www.justice.gov/ust/eo/private_trustee/library/chapter13/docs/handbook2012/Handbook_Ch13_Standing_Truste
     es_2012.pdf
 Case 17-40284-JMM           Doc 135     Filed 08/05/19 Entered 08/05/19 16:20:51              Desc Main
                                        Document      Page 2 of 3

       In this Chapter 13, Debtors have already paid $150,835.00 towards their debts through the plan.

While Trustee complains that no unsecured or priority debts have yet been paid, in some cases the

bankruptcy code allows for such a result, and especially post-confirmation, does not show bad faith on

the Debtor’s part. It is unclear why Trustee then includes it in her motion when Debtor is current on

required plan payments.

                                          I. Removal For Cause

       Debtor, as the party seeking the trustee’s removal, has the burden of proving specific facts that

constitute cause. See 11 U.S.C. § 324(a); In re AFI Holding, Inc., 530 F.3d 832 at 845 (9th Cir. 2008).

Conclusory allegations will not suffice. Id. at 845. The Bankruptcy Code does not define what

constitutes cause, but case law provides examples which may include “trustee incompetence, violation

of the trustee’s fiduciary duties, misconduct or failure to perform the trustee’s duties, or lack of

disinterestedness or holding an interest adverse to the estate.” Id. Generally, “a court should apply a

totality-of-circumstances analysis in determining other ‘causes’ for removal under § 324.” Id. at 848-

49.

                                               II. Application

       In the Motion to Dismiss filed on May 8, 2019 Trustee alleges that “Debtors have been and are

continuing to file false tax returns,” substituting her own judgment for that of the Debtors’ Certified

Public Accountant, Jen Kennedy. (Dkt. No. 122, ¶13).

       Debtor, through counsel, demanded that Trustee retract this allegation via letter dated May 24,

2019, which she has not.

       “The United States Code requires a standing trustee to refer suspected violations of Federal

criminal law to the appropriate United States Attorney. A similar duty is imposed on the United States

Trustee by 28 U.S.C. § 586(a)(3)(F).” Handbook for Chapter 13 Standing Trustees (page 5-1). Because

Trustee has not reported suspected tax fraud, Debtors must conclude that Trustee included this veiled

threat to merely gain an advantage in litigation. Either the inclusion of such an allegation and threat to
 Case 17-40284-JMM          Doc 135     Filed 08/05/19 Entered 08/05/19 16:20:51           Desc Main
                                       Document      Page 3 of 3

report supposed fraud was a Rule 11 violation, or the Trustee has failed to report crimes as required by

the manual prescribing trustees actions.

         Because Debtors and their CPA have not committed tax fraud, Debtors believe the Trustee has

violated FRCP Rule 11 which is itself cause for removal as Chapter 13 Trustee. If Trustee does believe

Debtors committed tax fraud, she has violated the US Trustee Program rules by failing to report the

fraud.

         Wherefore, Debtors respectfully request that this court remove Kathleen McCallister as Chapter

13 Trustee and for such other relief as it deems just and proper.

                                                             /s/Ryan E. Farnsworth
                                                             Ryan E. Farnsworth
                                                             Attorney for Debtors
